Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 25 October 2021 are acknowledged.  Claims 1-3, 5-9, 13-20, and 25-34 are currently pending.  Claims 4, 10-12, and 21-24 are cancelled. Claims 1, 5-9, and 13-16 have been amended.  Claims 1-3, 5-9, 13-20, and 25-34 are examined on the merits within.
	
Withdrawn Objections/Rejections
2.	Applicants’ arguments, filed 25 October 2021, with respect to the 35 U.S.C. 112(a) Rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) Rejections of claims 1-9 and 13-34 have been withdrawn in view of the claim amendments.  The 35 U.S.C. 103 Rejections of claims 1-3 and 17-34 in view of Gueret and Iimura have been modified to incorporate the limitations of Hirzel et al. 

New Rejections
Claim Rejections – 35 U.S.C. 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 depends from claim 4 which is currently cancelled.  Therefore claim 13 is indefinite since it is unclear from where it is intended to depend.

Claim Rejections – 35 U.S.C. 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5-9, 13-20, and 25-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (WO2013/153528) in view of Iimura et al. (U.S. Patent Application Publication No. 2012/0263662) and Hirzel (U.S. Patent No. 5,007,442).
Regarding instant claims 1-2, Gueret teaches a container containing the product to be applied to the lips and an applicator to apply to the lips comprising at least three apertures formed between at least four longitudinal, transverse or oblique members.  See abstract.  The applicator member comprises flocking, or no flocking. When flocking is present, it is possible to be entirely flocked or not entirely flocked.  See page 5, lines 5-9. Although Gueret teaches apertures constituting a multitude of small reservoirs, the prior art states that at least one aperture may have in at least one plane a closed contour.  See page 3, line 14. In addition, the hairs of the flocking 
Regarding instant claim 3, the container comprises a wiping member.  See page 7, lines 24-28. 
Regarding claims 33-34, the applicator head comprises a flocked exterior surrounded at the distal end in the shape of a V or U.  See Figures 6a – 6n. 
	Gueret does not teach an emulsion comprising water, a film-forming agent, a hydrocarbon based oil and a silicone oil.
	Iimura et al. teach a copolymer comprising a carbosiloxane dendrimer structure and a long-chain alkyl group with 14 to 22 carbon atoms and a cosmetic comprising the copolymer.  See abstract.  The cosmetic can be used as a lipstick or lip gloss.  See Composition Examples 7 and 8.  The composition contains water.  See paragraph [0119].  Composition Example 8 comprises the polar non-volatile hydrocarbon based oil glyceryl tricaprylate/tricaprate in an amount of 21.8%.  Additional non-volatile hydrocarbon based oils include octyldodecyl fatty acid ester oils, isoparaffins, isododecane, etc.  See paragraphs [0067-0068]. Non-volatile silicone phenyl oils include trimethylpentaphenyltrisiloxane in amounts of 5.5%.  See Composition Example 8.  Composition Example 8 comprises 3% of the vinyl based polymer of Example 2, which comprises methyl methacrylate, stearyl methacrylate, n-butyl acrylate and a carbosiloxane dendrimer monomer of Formula A.  The composition may comprise a volatile linear organopolysiloxane.  See paragraph [0059]. Since the composition comprises both oil and water, it is considered an emulsion.  The composition may comprise a nonionic surfactant.  See paragraph [0015].
Hirzel teaches a tong shape apparatus comprised of a right rod and left rod, each rod having an applicator at its lower ends and upper ends connected 
	Figure 1 shows at least one flocked distal end.  Hirzel teaches an applicator member comprising an applicator head (12) having two opposing faces, the head comprising a first part (52) having a housing (the space in between the tines 75) and a second part (53) that is connected to the first part by a hinge 11, and which is at least partially and fixedly engaged in the housing of the first part (52). See Figures 1 and 2. Figure 1 shows two distal ends, one end is flocked (53) and one is not (52). The container contains a single opening (64) which the applicator can be wiped through.  See Figure 3.  
 Regarding instant claim 5, pivot (11) is bended and can be any connecting element such as a hinge.  See column 3, lines 11-50.  
Regarding instant claim 9, the second part (53) takes up all of the housing of the first part (52), when the device is folded. See Figure 3.
Regarding instant claims 13-14, the brush applicator is plastic. See column 3, lines 10-50.  
Regarding instant claim 15, the applicator head is attached to gripping end pieces (15, 17) connected by hinge (11).  See Figure 1. 
Regarding instant claim 16, when the device is folded and inserted in container (20), the first and second parts are force fitted together. See Figure 3. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add a hinge with a separate applicator head to act as a housing for the flocked applicator head.  One would have been motivated, with a reasonable expectation of success, because Hirzel et al. teach use of an applicator with housing provided by a hinge to allow for increased .  

Response to Arguments
	Applicants’ arguments filed 25 October 2021 have been fully considered but they are not persuasive. 
7.	Applicants argued, “Gueret does not teach a dendrimer polymer as Acrylates/Polytrimethylsiloxy Methacrylate Copolymer. Gueret would have led one away from the polymer in the claims.  Hirzel illustrates two applicator heads each having a specific roll during the application of mascara. It is not reasonable to use Hirzel to modify Gueret given the different focus and purpose of the disclosures.”  
In response to applicants’ arguments, the prior art of Gueret was provided to make obvious the applicator member.  As stated by applicant, the prior art of Iimura was provided to make obvious the emulsion.  In particular, Iimura teaches an acrylates/Polytrimethylsiloxy methacrylate copolymer which comprises methyl methacrylate, stearyl methacrylate, n-butyl acrylate and a carbosiloxane dendrimer monomer of Formula A.  See Example 2.  The prior art of Hirzel was provided to make obvious the use of a hinge within the applicator structure.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add a hinge with a 
 Thus this rejection is maintained.

8.	Applicants argued, “The Declaration compared the performances of the deposit when using a totally flocked applicator head and a partially flocked applicator according to the invention.  The composition of the invention provided significant improvements.”
	The Declaration under 37 CFR 1.132 filed 26 November 2021 is insufficient to overcome the rejection of claims 1-3, 5-9, 13-20, and 25-34  based upon 35 U.S.C. 103 as set forth in the last Office action because:  the data is directed to a comparative example and an example according to the invention.  The only difference in the compositions is the 4% of a silicone compound used, i.e., trimethylsiloxyphenyl dimethicone versus trimethyl pentaphenyl trisiloxane.  It is presumed this component equates to the at least one non-volatile phenyl silicone oil of claim 1.  However, both components meet this description yet yield different results. In addition, the claims are only directed to water, an Acrylates/Polytrimethylsiloxy Methacrylate Copolymer film forming agent, a polar non-volatile hydrocarbon based oil and a non-volatile phenyl silicone oil.  This differs from the examples which comprise 7 different silicone components, octyldodecanol, calcium salt, water, butylene glycol, magnesium sulfate, and ethyl alcohol, each in specific amounts. Thus a side by side comparison cannot be conducted since the claims are not commensurate in scope with the data.  With regards to the transfer resistance, the symbols are not defined and it is unclear what the data is referring to. Does ++ equate to the least transfer resistance and -- equate to the most transfer resistance?  Without . 
	In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
9.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
10.	No claims are allowed at this time.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615